The jury, having returned a verdict for the plaintiff, found that a defect in the defendants' highway was the cause of damage to the plaintiff, without any contributory negligence on his part. The testimony of Willard, John, and Sebastian Griffin, if competent, bore, not on the question of damages, but on the question of the defendants' liability. It is therefore unnecessary to consider whether it was competent or not. Being immaterial on the question of damages, and not being of such a character as to prejudice the jury against the plaintiff, it cannot avail to set aside the verdict on the ground that the damages may be too small. Page v. Parker,40 N.H. 47, 64; Cook v. Brown, 34 N.H. 460.
The testimony of jurors is inadmissible to impeach their verdict; and still more so must be the hearsay evidence of their declarations as to the manner of their reaching a verdict. Leighton v. Sargent, 31 N.H. 119; State v. Ayer, 23 N.H. 301.
Judgment on the verdict.
BINGHAM, SMITH, and CLARK, JJ., did not sit: the others concurred. *Page 288